Per Curiam :
In this case the officer was eligible for promotion, successfully passed his professional examination, but failed in his physical examination by reason of an ailment contracted in the line of duty, which was evidently regarded by the board of medical examiners as temporary, because their report stated that he was not physically qualified to perform *386all his duties at sea owing to a highly .nervous condition and very rapid pulse, but further stated: “We recommend that he be. further examined physically in three months in order to ascertain the extent of his incapacity.” There was no recommendation that the officer be not promoted, but reporting the fact, as they ascertained it, the board recommended another examination in a stated time. The President’s approval of the report carried with it an approval of the recommendation.
And the action subsequently taken confirms the view that it was the intention to further examine the officer before passing definitely on the question of physical fitness for promotion. He was reexamined, passed his examination successfully, and was promoted. The case is more, analogous to that of Downes, 52 C. Cls., 237, 242, than that of Hooper, 53 C. Cls., 90.
The plaintiff is entitled to judgment for the difference in pay, amounting to the sum of $404.71.